Citation Nr: 1749382	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, status post coronary artery bypass graft, rated 10 percent disabling prior to February 3, 2016, and 30 percent disabling thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to May 29, 2012.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

An April 2012 rating decision denied entitlement to a disability rating in excess of 10 percent for coronary artery disease.  In a September 2016 rating decision, a 
30 percent rating was assigned, effective February 3, 2016.  Although an increased rating has been assigned, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2015, the Board took jurisdiction of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009).  In August 2015, the Board remanded the issues of entitlement to an increased rating for coronary artery disease, status post coronary artery bypass graft, and entitlement to a TDIU.

In a December 2015 rating decision the RO implemented the Board's August 2015 grant of a 100 percent rating for major depressive disorder, effective May 29, 2012.  This rating results in a higher benefit to the Veteran, thus entitlement to a TDIU from May 29, 2012 is moot.  Entitlement to a TDIU prior to May 29, 2012 remains in appellate status and is discussed below.


FINDINGS OF FACT

1.  For the period from October 14, 2011, the Veteran's coronary artery disease, status post coronary artery bypass graft, has not been shown to be manifested by chronic congestive heart failure, and the showing of workload of 1-3 METs resulting in dyspnea and fatigue contemplates 30 to 40 percent of symptomatology associated with his coronary artery disease, with left ventricular dysfunction with an ejection fraction of between 55 to 60 percent.

2.  For the period prior to May 29, 2012, the Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the period from October 14, 2011, the criteria for a schedular rating of 
30 percent for coronary artery disease, status post coronary artery bypass graft, have been met, but the criteria for a higher rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7006 (2016).  

2.  For the period prior to May 29, 2012, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants.  

In January and June 2012, the Veteran was provided notice with regard to his increased rating claim for coronary artery disease.  Additional notice was provided to the Veteran in August 2015 subsequent to the August 2015 Board Remand.  

Regarding the duty to assist, the evidence of record further contains VA and private treatment records and lay statements from the Veteran.  The Veteran was afforded VA examinations with regard to his coronary artery disease which will be discussed in detail below.  The Veteran reported that he was unable to attend a scheduled April 2016 VA examination and he indicated that he would not be attending a scheduled examination.  04/15/2016 VA 21-0820 Report of General Information; 05/24/2016 VA 27-0820 Report of General Information.  Per the November 2016 Supplemental Statement of the Case, the Veteran refused to attend an August 2016 VA examination.  Thus, the Board will procced with review based on the 
VA examinations and treatment records contained in the virtual folder.  In November 2016, an opinion was proffered by the VA Director, Compensation Service with regard to the TDIU claim.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, VA and private treatment records, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under Diagnostic Code 7005, a 100 percent rating is warranted for documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; a 
60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; a 30 percent rating is warranted for workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; 
a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Based on review of the entire evidence of record, the Board finds that a 30 percent disability rating is warranted for the entire contemplated by this appeal, effective October 14, 2011 (date of increased rating claim), but a disability rating in excess of 30 percent is not warranted for any period contemplated by this appeal.

Initially, the Board notes that none of the treatment records nor VA examination reports reflect chronic congestive heart failure.  

As will be detailed below, the VA examinations of record reflect workload of 
1-3 METs which might warrant a 100 percent rating; however, the VA examiners have explained that the METs reflected constitute only 30 to 40 percent of his cardiac condition, and otherwise contemplate workload related to pain associated with his back and lower extremities.  

More specifically, a March 2012 VA examination reflects an ejection fraction (LVEF) of 60 percent with normal wall motion and wall thickness.  A February 2012 nuclear stress test showed LVEF of 72 percent.  An interview-based METs test of 1-3 was shown with dyspnea, fatigue, and back and right leg pains.  The examiner stated that 40 percent of the METs level was due to the heart condition.  His back pain accounts for 30 percent of the METs level and his right leg pain accounts for 40 percent of the METs level.  He has chest pains off and on and is limited in his ability to walk mainly due to leg and back pain.  He requires continuous medication for control.  In a March 2012 addendum, the examiner stated that it was not possible to assess METs based solely on his heart condition as he has so many other problems like back pains, musculoskeletal conditions involving his back and peripheral vascular disease and his activity level is quite limited due to these conditions.  The examiner noted that he has a normal LVEF of 60 percent.  03/20/2012 VA Examination.  In an April 2012 addendum, the examiner stated that the ejection fraction should be used as the best proxy for cardiac function.  03/28/2012 Medical Treatment Record-Government Facility.

A July 2012 VA examination also reflects a METs test of 1-3 with fatigue.  The examiner stated that 30 percent of the METs level was due solely to the heart condition and that 70 percent of the METs level was due to his degenerative disc disease of the lumbar spine with bilateral radiculopathy.  The Veteran stated that any attempts to walk or due to other forms of exercise involving his lower extremities results in increased pain in his legs due to his low back pain.  07/24/2012 VA Examination.

A February 3, 2016 evaluation reflects normal left ventricular size with preserved LV systolic function and an estimated ejection fraction of 55 to 60 percent.  02/10/2016 Medical Treatment Record-Non-Government Facility.  

None of the examination reports or treatment records reflect evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, but as detailed above his workload of METs have consistently been between 1-3 which contemplates symptomatology associated with his coronary artery disease and symptomatology associated with his nonservice-connected lumbar spine disability and lower extremity symptomatology which contemplates nonservice-connected radiculopathy and service-connected peripheral neuropathy of the lower extremities, associated with his diabetes mellitus, type II.  Likewise, an ejection fraction of between 55 to 60 percent has been shown during the appeal period.  Per the 
VA examiners, the workload between 1-3 METs with dyspnea and fatigue contemplates 30 to 40 percent of his coronary artery disease symptomatology, with the remaining percentage being due to his lumbar spine disability and associated symptomatology.  A 60 percent rating would be warranted per Diagnostic Code 7005 with an ejection fraction of 30 to 50 percent.  The evidence, as noted above, weighs against such a finding.

As his ejection fraction has been between 55 to 60 percent during the course of this appeal, and as he clearly has limitations associated with his coronary artery disease, the Board finds that the Veteran's disability picture is more nearly approximated by a 30 percent rating per Diagnostic Code 7005 compensates him for his symptomatology associated with his coronary artery disease and any resulting functional limitations.  

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The Board notes that the Veteran's service-connected disabilities fail to meet the percentage standards set forth in § 4.16(a) for the period prior to May 29, 2012.  Specifically, for the period prior to May 29, 2012, service connection is in effect for coronary artery disease, status post coronary artery bypass graft (30%), diabetes mellitus, type II (20%), peripheral neuropathy, right leg (10%), peripheral neuropathy, left leg (10%), surgical scar associated with coronary artery disease status post coronary artery bypass graft (0%).  His combined rating from September 1, 2006 is 60 percent.  

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 
22 Vet. App. 447, 452 (2009).

In this regard, the Board notes that private treatment records from 2011 showed regular entries for chest discomfort or pain.  The records noted that the pain was easily relieved by nitroglycerin.  Stable or unstable angina was variously diagnosed.  01/18/2012 Medical Treatment Record-Non-Government Facility.  A VA cardiovascular examination was undertaken in March 2012.  The Veteran's diagnoses included arteriosclerotic heart disease, coronary artery bypass graft surgery, and angina.  He complained of dyspnea, fatigue, and back and right leg pains.  Continuous medication was required for control.  No cardiac hypertrophy or congestive heart failure was demonstrated.  METS level was estimated between 1-3; however, the examiner indicated that only 40 percent of this was due to the cardiac conditions.  The examiner indicated that it was not possible to assess with interview-based METS solely on the heart condition because the veteran had numerous other problems that limited his activity level.  However, a normal left ventricular ejection fraction of 60 percent was demonstrated.  The examiner stated that the heart condition impacted the Veteran's ability to work due to intermittent chest pain.  The Veteran's limited walking ability was attributed to his leg and back pains.  A VA cardiovascular examination undertaken in July 2012 examination yielded similar results.  The examiner attributed 70 percent of the Veteran's METs level to degenerative disc disease with bilateral radiculopathy.  A VA diabetes mellitus examination from July 2012 disclosed that the condition was managed with oral hypoglycemic medication.  No regulation of activities was indicated.  Diabetic peripheral neuropathy was documented.  The examiner opined that the diabetes mellitus did not affect the Veteran's ability to work.  A VA peripheral neuropathy examination conducted in July 2012 reflects that bilateral peripheral neuropathy was diagnosed in 2006.  The Veteran complained of mild numbness in the lower extremities.  4/5 strength was present in right ankle flexion and dorsiflexion.  Deep tendon reflexes were 1+ in the bilateral ankles.  The examiner found decreased sensation in the lower legs and feet.  The examiner characterized the Veteran's diabetic neuropathy as being present in a sciatic nerve distribution and manifested by mild incomplete paralysis bilaterally.  The examiner commented that the diabetic peripheral neuropathy did not affect the Veteran's ability to work.  It was noted that the record does not contain a VA Form 21-8940 completed by the Veteran.  However, the November 2013 VA psychiatric examination disclosed that the Veteran had worked in sales and in a factory after discharge from service in April 1966 and has been medically retired since 2004.

In November 2016, the Director, Compensation Service, proffered an statement as to the Veteran's employability prior to May 29, 2012.  The Director found that review of the evidentiary record failed to demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities prior to May 29, 2012.  The coronary artery disease, diabetes mellitus, and peripheral neuropathy, to even include consideration of the combined disabling effect, exhibited a disability picture no more than mild in severity.  The METS level have been consistently primarily attributed to a nonservice-connected condition.  Minimal or absence of symptomatology was shown to be ascribed to the diabetes and peripheral neuropathy.  Furthermore, clinical examiners determined that the individual service-connected disabilities did not impact the Veteran's ability to work.  These disabilities are simply not shown to have been so severe prior to May 29, 2012, to preclude employability.  However, the Board notes that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is not evidence.  Wages, 27 Vet. App. at 239.

After review of the evidence of above, the Board finds that the Veteran's disability picture does not warrant a grant of TDIU prior to May 29, 2012.  In this regard, none of the examination reports or treatment records support a finding that the Veteran was unable to maintain substantially gainful employment due to his coronary artery disease, diabetes mellitus, and associated peripheral neuropathy.  The Veteran stopped working due to symptomatology associated with his lumbar spine disability (see 07/24/2012 VA Examination), and the symptomatology associated with his coronary artery disease, diabetes mellitus, and associated peripheral neuropathy only had a mild effect on his functional limitations that would enable him to work.  In light of the overall medical and lay evidence of record, the Board finds that the Veteran is not precluded from gainful employment for which he is qualified due solely to his service-connected disabilities for the period prior to May 29, 2012.

Thus, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 30 percent for coronary artery disease, status post coronary artery bypass graft is granted, effective October 14, 2011, but a disability rating in excess of 30 percent is denied.

A TDIU for the period prior to May 29, 2012, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


